Citation Nr: 1504826	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of low back injury, including degenerative joint/disc disease.
 
2. Entitlement to service connection for a cervical spine disorder, including degenerative joint/disc disease.
 
3. Entitlement to service connection for a nerve disorder of the cervical spine.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's current back disability, including degenerative joint/disc disease, did not have its onset in service or within one year of service discharge, nor is it etiologically related to service.

2. The Veteran's current neck disability, including degenerative joint/disc disease, did not have its onset in service or within one year of service discharge, nor is it etiologically related to service.

3. The Veteran's cervical radiculopathy did not have its onset in service nor is it etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2. The criteria for service connection for neck disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

3. The criteria for service connection for nerve disorder of the cervical spine have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran asserts that he injured his back and neck in service while lifting heavy lockers and beds and has continued to have back pain after separation from service.

The Veteran's service treatment records reflect that in April 1978 he reported a month long history of worsening low back pain with pain radiating into both lower extremities after lifting heavy lockers.  The Veteran was scheduled for physical therapy.  A May 1978 note states that the Veteran was hit in the back with a gun.  Service treatment records reflect he was seen for back pain into June 1978.  A July 1978 spine x-ray was normal, although the Veteran was noted to have continued subjective complaints.  His spine was noted to be normal on his July 1978 separation examination.

After service, a March 1987 treatment record reflects that the Veteran complained of back pain since service that comes and goes.  He was diagnosed with musculoskeletal pain.  He was seen again for back pain in September 1988 at which time he was assessed with lumbar spine strain.  An August 1988 lumbar spine x-ray was negative.

VA treatment records reflect that in August 2000 the Veteran related that he was discharged from service early because he injured his back.  In May 2003, it was recorded that he had a history of back injury in service.  He was assessed with chronic low back pain.  Subsequent clinical entries reflect a similar history of injury, as well as back injury in an automobile accident in February 2009.

In June 2010 the Veteran underwent a VA examination at which he was diagnosed with myofascial lumbar syndrome.  In a September 2010 addendum medical opinion the VA examiner opined that the Veteran's current back condition is unrelated to the lumbar spasm he experienced in service.  The examiner stated that the medical literature does not support that a lumbar strain would continue for 32 years.  The examiner stated that it is more likely that the Veteran's back condition is related to chronic degenerative changes from aging, obesity, and musculoskeletal deconditioning due to physical inactivity.  The examiner noted that medical literature supports that being a truck driver results in spine problems.

In October 2014 the Veteran was afforded another VA examination.  The examiner opined that the Veteran's current chronic back pain is a result of degenerative disc and arthritic changes.  The examiner stated that as physical examination and radiographic studies done during service were unrevealing, the injury he experienced at that time involved the soft tissue.  The examiner stated that a soft tissue injury would not be expected to progress into degenerative disc disease.  Therefore, the examiner concluded that it is less likely than not that the Veteran's current lumbar spine condition is related to his service.

The October 2014 VA examiner also opined that the Veteran's cervical spine degenerative arthritis, cervical spine stenosis documented on MRI, and cervical radiculopathy are less likely than not related to the Veteran's service.  The examiner noted that the Veteran's service treatment records contain no complains of neck pain during service.

The Board finds that the opinion of the VA examiners is entitled to significant probative weight as they examined the Veteran, reviewed the record, and provided a reasoned, expert medical opinion.  The Board acknowledges the Veteran's own contention that his back and neck conditions are related to his service, but finds that his lay opinion is afforded little probative weight.  While the Veteran is competent to state what symptoms he feels, such as back and neck pain, the etiology of degenerative changes in the spine is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Board further finds that the evidence does not support that the Veteran had back or neck arthritis that manifested to a compensable degree within one year of his separation from service.  Specifically, x-rays taken in 1978 and 1988 did not show arthritis.  

The Board has also specifically considered the Veteran's statements of ongoing pain since service in determining whether the evidence shows continuity of symptomatology of arthritis since service.  However, x-rays taken in 1978 and 1988 were normal, with no indication of arthritis.  The Board acknowledges that the Veteran is competent to report having experienced pain over many years, but also notes that his own reports have been that the pain has come and gone over the years.  Therefore, the Board finds that the evidence does not show that there has been continuity of symptomatology of arthritis since service.  

As such, the Board finds that a preponderance of the evidence is against service connection for either back or neck disabilities.  Relatedly, the evidence does not show that the Veteran has a nerve disorder of the cervical spine related to his service.  Although he has been diagnosed with cervical radiculopathy currently, the evidence does not show that the Veteran had such symptoms in service.  Further, the Board has found that the Veteran's neck condition is not related to his service.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in April 2010 and February 2011, prior to the initial adjudication of the claims on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The RO specifically requested any VA treatment records for the Veteran from 1978 to 1987 and from 1990 to 1999, but were informed by the medical center that no records from those time periods exist.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in June 2010 and October 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There was also substantial compliance with the Board's August 2014 remand instructions, as the RO attempted to obtain all records identified.  The Veteran was also scheduled for a VA examination and the examiner provided an opinion as to whether the Veteran's current back and neck conditions are related to his service, which is the only pertinent question to be answered in deciding this claim.  Stegall, 11 Vet. App. 268. 


Based on the forgoing, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER


Service connection for residuals of low back injury, including degenerative joint/disc disease, is denied.
 
Service connection for a cervical spine disorder, including degenerative joint/disc disease, is denied.
 
Service connection for a nerve disorder of the cervical spine is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


